 



Exhibit 10.1

AMENDMENT NUMBER 1 TO THE
BEVERLY ENTERPRISES, INC.
ANNUAL INCENTIVE PLAN

      The Beverly Enterprises, Inc. Annual Incentive Plan is hereby amended as
follows, effective as of January 1, 2005:



1.   A new Section 2.1(r) is added to read as follows:

      “(r) “Disability” means (i) the mental or physical disability, either
occupational or non-occupational in origin, of the Participant defined as “Total
Disability” in the Disability Plan of the Company currently in effect and as
amended from time to time; or (ii) a determination by the Committee of “Total
Disability” based on medical evidence that precludes the Participant from
engaging in any occupation or employment for wage or profit for at least twelve
months and appears to be permanent.”



2.   A new Section 2.1(s) is added to read as follows:

      “(s) “Retired” means retirement of a Participant from employment at or
after age 65 or, if so approved by the Committee, at some earlier date at or
after age 55, but prior to age 65.”



3.   Section 5.2(b) is amended to read as follows:



      “(b) He must have Retired, incurred a Disability or died during the Plan
Year if he is not employed as an Employee on the day referred to in (a) above;
or”



4.   The caption of Article VII is amended to read as follows:

“Article VII. Merger; Amendment; Termination; Change in Control”



5.   A new Section 7.4 is added to read as follows:

      7.4 Occurrence of Change in Control. Anything in this Article VII or
elsewhere in the Plan to the contrary notwithstanding, this Section 7.4 shall be
applicable with respect to Plan Year 2005:

      (a) Awards for 2005 shall be calculated in accordance with the manner
customarily applied pursuant to Article V, except that the determination as to
achievement of the 2005 financial and quality performance targets of the Company
shall be made as of the applicable Target Date, as follows:



  (1)   actual financial and quality performances as of the Target Date (i.e.,
for the period from the first day of the Plan Year through the Target Date)
shall be determined;

 



--------------------------------------------------------------------------------



 



  (2)   if such finanical and quality performance information does not cover the
entire 2005 Plan Year, such actual financial and quality performances shall be
annualized for the Plan Year by dividing the performance results as of the
Target Date by the number of months that have elapsed in the applicable Plan
Year through the Target Date and then multiplying such quotients by 12; and    
(3)   the AIP Award Guidelines in effect for 2005 then shall be applied to the
actual or annualized results, as applicable, on the basis that these results
were the results for a full Plan Year, and Awards will be calculated on that
basis.

      (b) The annual Award amounts, as determined in accordance with the
preceding Section 7.4(a), shall be paid on the earlier of (i) the date of the
Change in Control or (ii) January 31, 2006, to those Participants who are
Employees as of such date.

      (c) Notwithstanding anything to the contrary in the preceding parts of the
Section 7.4, a Participant who has Retired, is Disabled, or dies, or whose
employment with the Company is terminated without Cause by the Employer during
the 30-day period immediately preceding the date of the Change in Control shall
receive the full amount of his or her annual Award, in accordance with the
preceding Section 7.4(b).

      (d) A Participant who does not meet the requirements set forth above shall
not be eligible to receive payment of an AIP Award for such Plan Year.

      (e) After a Change in Control, all legal fees and related expenses
incurred by an Employee or his Beneficiary to enforce rights to payments of
Awards pursuant to this Section 7.4 shall be paid by the Company.

      (f) No amendment, modification or termination of the Plan shall be made
within 30 days before a Change in Control that would adversely affect Awards to
be paid pursuant to this Amendment without the prior written consent of affected
Participants.

      (h) For purposes of this Section 7.4, the following terms have the
following meanings:



  (1)   “Cause” shall mean (i) negligence or misconduct in the performance of
Employee’s duties for the Company; (ii) unexplained or unjustified absence from
the Company; (iii) violation of the Company’s prohibitions on harassment and
discrimination or other violation of any federal or state law; (iv) commission
of any act of fraud with respect to the Company; (v) conviction of a felony or a
crime causing material harm to the standing and reputation of the Company;
(vi) failure to comply with applicable Company policies and practices; or
(vii) failure to

 



--------------------------------------------------------------------------------



 



      continue to perform at the level expected for the position the Employee
holds, to continue to meet budgetary and performance goals, or to otherwise
comply with the standards of Employee’s position as determined by the Company.  
  (2)   “Change in Control” shall be deemed to have occurred if the conditions
set forth in any one of the following paragraphs shall have been satisfied:



  (I)   Any person, corporation or other entity or group, including any “group”
as defined in Section 13(d)(3) of the Exchange Act, becomes the beneficial owner
of Shares having 30% or more of the total number of votes that may be cast for
the election of directors of the Company; or     (II)   As the result of, or in
connection with, any tender or exchange offer, merger or other business
combination, sale of assets or contested election, or any combination of the
foregoing (a “Transaction”), the persons who were directors of the Company
before the Transaction shall cease to constitute a majority of the Board of
Directors of the Company or any successor to the Company or its assets; or    
(III)   If at any time (i) the Company shall consolidate with, or merge with,
any other Person and the Company shall not be the continuing or surviving
corporation, (ii) any Person shall consolidate with, or merge with, the Company,
and the Company shall be the continuing or surviving corporation and in
connection therewith, all or part of the outstanding stock shall be changed into
or exchanged for stock or other securities of any other Person or cash or any
other property, (iii) the Company shall be a party to a statutory share exchange
with any other Person after which the Company is a Subsidiary of any other
Person, or (iv) the Company shall sell or otherwise transfer 50% or more of the
assets or earnings power of the Company and its Subsidiaries (taken as a whole)
to any Person or Persons; provided, however, that notwithstanding anything to
the contrary set forth in such plan, a Change in Control shall not include
either (a) the Distribution or Merger, or (b) any transfer to a consolidated
subsidiary, reorganization, spin-off, split-up, distribution, or other similar
or related transaction(s) or any combination of the foregoing in which the core
business and assets of the Company and its subsidiaries (taken as a whole) are
transferred to another entity (“Controlled”) with respect to which (1) the
majority of the Board of Directors of the Company (as constituted

 



--------------------------------------------------------------------------------



 



      immediately prior to such transaction(s)) also serve as directors of
Controlled and immediately after such transaction(s) constitute a majority of
Controlled’s board of directors, and (2) more than 70% of the shareholders of
the Company (immediately prior to such transaction(s)) become shareholders or
other owners of Controlled and immediately after the transactions) control more
than 70% of the ownership and voting rights of Controlled.



  (3)   “Target Date” means the last day of the calendar month that most
recently precedes the date a Change in Control is to occur and for which the
Company has complete and final financial and quality performance information so
that the AIP Awards can be calculated and paid on the date for payment specified
above.



6.   Except as specifically amended herein, the Plan remains in full force and
effect.

 